Citation Nr: 1639617	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-13 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for left ear hearing loss and denied a compensable evaluation for bilateral hearing loss.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at the St. Louis, RO.  At the time of the hearing, the Veteran submitted additional evidence with a waiver of initial RO review.  Transcripts of the hearing, additional evidence, and waiver have been associated with the claims file.

The Board remanded this case in October 2012 for further development, and following the completion of that development, the Board denied the claim in November 2014.  Following the timely appeal of that decision, in a Memorandum Decision dated in December 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the entire decision, finding that the Board had not sufficiently addressed the issue of entitlement to referral for extraschedular consideration.

The Court further noted that with respect to the question of whether the record revealed evidence of marked interference with the Veteran's employment, there was evidence that his inability to perform work duties without accommodations from co-workers and without endangering himself and others prompted the Veteran to quit his most recent job as a mental health technician.  Consequently, the Board finds that the record also warrants the inclusion of a claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its December 2015 Memorandum Decision, the Court concluded that in light of evidence that the Veteran's hearing loss had interfered with many of his daily activities and uniquely affected his employment as a health care technician that involved responding to incidents involving mentally ill patients, the Board had not sufficiently demonstrated how referral for extraschedular consideration was not appropriate in this matter.  The Board therefore finds that remand for the referral of this matter for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (b)(1) (2015).  In addition, in light of the fact that the Board has additionally determined that entitlement to TDIU has also been raised in this case, the Director of Compensation and Pension Services or Undersecretary for Benefits should also be requested to consider whether the Veteran is entitled to TDIU on an extraschedular basis.  (The Veteran is currently rated as 50 percent for his service-connected post-traumatic stress disorder and 10 percent for tinnitus, which does not currently meet the threshold requirments necessary for the consideration of entitlement to TDIU on a scheduler basis.)  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to VA's Director of Compensation and Pension Services or the Undersecretary for Benefits for an opinion regarding entitlement to an extraschedular rating for bilateral hearing loss under the provisions of 38 C.F.R. § 3.321 (b)(1) and 38 C.F.R. § 4.16(b) (2015) throughout the period on appeal.  The Veteran's particular work circumstances as a mental health technician and effects of his hearing loss disability should be specifically considered.  

2.  Readjudicate the issue of entitlement to a compensable rating for hearing loss, to include on an extraschedular basis, and the issue of entitlement to TDIU, to include on an extraschedular basis.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


